Citation Nr: 0030818	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for chronic low back pain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1991 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Evidence pertinent to the issue on appeal was received at the 
Board in September 2000.  The veteran, through her 
representative, has waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2000).


FINDING OF FACT

The veteran's service-connected chronic low back pain results 
in a disability picture which more nearly approximates severe 
lumbosacral strain with marked limitation of extension of the 
lumbar spine, loss of lateral spine motion with narrowing 
joint space, and some abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent evaluation for 
the veteran's service-connected chronic low back pain have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that she has suffered an increase in the 
severity of her service-connected low back disability.  After 
reviewing the claims file, which includes a recent VA spine 
examination, the Board finds that the evidence of record 
allows for equitable resolution of the appeal and that no 
further action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5295, lumbosacral strain warrants a 20 
percent rating with muscle spasm on extreme forward bending, 
loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating (the highest rating available 
under this code) is for application when lumbosacral strain 
is severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

It appears clear from the medical records and lay statements 
that the veteran suffers from continuing low back symptoms 
with a significant pain component.  While all of the criteria 
for a 40 percent rating under Diagnostic Code 5295 have not 
been met, marked limitation of extension of the lumbar spine 
(extension to 0 degrees, March 1998 VA examination) and loss 
of lateral motion (lateral flexion to 10 degrees, March 1998 
VA examination) and narrowing joint space (July 1992 VA X-
ray) have been shown.  The veteran has also complained of 
pain during range of motion testing, and the evidence of 
record also seems to indicate that the veteran's low back 
disability results in abnormal mobility.  Giving 
consideration to additional functional loss due to pain (38 
C.F.R. §§ 4.40, 4.45; DeLuca), the Board finds that the 
veteran's low back disability more nearly approximates the 
criteria for severe lumbosacral strain so as to warrant a 40 
percent rating pursuant to 38 C.F.R. § 4.7.

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent.  As already 
noted, a 40 percent rating is the highest contemplated under 
Diagnostic Code 5295.  Likewise, a 40 percent rating is the 
highest available under Diagnostic Code 5292 for limitation 
of lumbar spine motion.  While a 60 percent rating is 
available under Diagnostic Code 5293, the evidence does not 
show persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings.  In this 
regard, the Board notes that degenerative disc disease was 
not shown on the August 1996 MRI.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected low back disability, alone, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



ORDER

Entitlement to a 40 percent evaluation for chronic 
lumbosacral strain is warranted.  To this extent, the appeal 
is granted. 




		
	R. F. WILLIAMS	
	Veterans Law Judge
	Board of Veterans' Appeals



 

